Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Office action is in response to the application filed on 03/19/2019. Currently claims 1-15 are pending in the application.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-15 are rejected under 35 U.S.C.103 as being obvious over Volkl et al. (US Patent Application Publication Number 2017/0273764 A1), hereafter, referred to as “Volkl”.

Regarding claim 1, Volkl teaches a zirconia ceramic body and a method for producing the ceramic body, and specifically teaches to machining the dental restoration from the blank (elements 28, 48), where the dentine region of the dental restoration is at least partially constituted by the second ceramic material (element 20) and the incisal edge region of the first ceramic material (element 14) (claims 13-47). Volkl teaches to selecting the material as the first ceramic material and/or the second ceramic material (elements 14, 20), such that the content of yttrium oxide in the first material is between 7.0% and 9.5% by weight and/or the content in the second and/or third material is between 4.5% and 7.0% by weight, whereby the content of yttrium oxide in the first ceramic material is higher than the content of yttrium oxide in the second material. Volkl teaches Introducing at least two layers (elements 114, 124) by filling a ceramic material into a mold (element 110) in Fig. 8. Volkl also teaches that the ceramic material comprises a mixture produced and having different compositions, and after introducing the layer, pressing and subsequently sintering the layers, after introducing the first layer (element 114) comprising the first mixture, the surface of this layer is structured in a way where it is viewed along the surface, the surface (element 118) of the first layer has regions of different height, and subsequently filling into the mold a second layer (element 124) comprising a mixture having a composition different from the first mixture. Volkl teaches that the first layer has a higher translucency and/or a lower stiffness and/or a lower fluorescence than second layer (which means that the first layer is highly transparent and the second layer is less transparent). It would be inherent that the first layer would have higher permeability compared to the second layer based on the composition.

Volkl teaches that the ceramic material comprises a mixture produced having different compositions in the first and second layers, but Volkl fails to explicitly teach that the first layer consisting of ceramic containing 91.6 to 96.5 mol % of zirconium oxide and 3.5 to 8.4 mol % of yttrium oxide, and a second layer consisting of ceramic containing 95.6 to 98.5 mol % of zirconium oxide and 1.5 to 4.4 mol % of yttrium oxide.  However, Volkl teaches in claims 1 and 5 different zirconia compositions.  Volkl also teaches the use of two or more layers (claim 16), and further teaches that the interpenetrating layers offer the advantage that different physical and optical properties can be obtained throughout the height of the blank. For example, if the first layer has been colored to the, required degree, one obtains after the complete sintering a tooth-colored edge region, in which through the transition regions-created by the interpenetrating first and second layer materials-the intensity of the tooth color decreases continuously and at the same time the translucency increases in the desired fashion (para. [0044]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to optimize the composition of the different layers to achieve desired property of the finished article. Additionally, the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, maintaining the composition of the first layer consisting of ceramic containing 91.6 to 96.5 mol % of zirconium oxide and 3.5 to 8.4 mol % of yttrium oxide, and a second layer consisting of ceramic containing 95.6 to 98.5 mol % of zirconium oxide and 1.5 to 4.4 mol % of yttrium oxide would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claims 2-3 and 5-6, Volkl teaches that the dental zirconia blank wherein the first and second layer consists of a plurality of layered areas having different compositions of zirconium oxide and/or yttrium oxide with each other by teaching a continuous transition between the layers, so that color or translucency decrease or increase continuously, and it also becomes possible to implement modifications with respect to flexural strength in such a way that areas of the dental restoration that are subjected to special stresses will possess a greater flexural strength than areas subjected to lower stresses (para. [0046]).

Regarding claims 4, 7, and 14-15, Volkl teaches the use of Erbium Oxide (Er2O3) in the composition. Regarding the specific composition, it would have been obvious to any ordinary artisan to optimize the ingredients of composition of the different layers to achieve desired property of the finished article. Additionally, the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, maintaining the composition of first and second layer consisting of ceramic material containing 0.0001 to 0.30 mol% of erbium oxide would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Further to that, In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.

Regarding claims 8 and 9, Volkl teaches that the dental zirconia blank wherein the different first and second layers ( equivalent to high and low permeability) ceramic is a temporary calcined body of a plurality of powders having different compositions with each other by teaching in Fig. 8, that the ceramic material comprises a mixture produced and having different compositions, and after introducing the layer, pressing and subsequently sintering (equivalent to calcining) the layers, after introducing the first layer (element 114) comprising the first mixture, the surface of this layer is structured in a way where it is viewed along the surface, the surface (element 118) of the first layer has regions of different height, and subsequently filling into the mold a second layer (element 124) comprising a mixture having a composition different from the first mixture.

Regarding claims 10 and 11, Volkl teaches in Fig. 8, the use of multiple layers with different compositions to obtain a dental restoration article of desired physical and optical properties.  It would have been obvious to any ordinary artisan that the geometry of the layers (their mutual position) and the granulometry of the layers are parameters that an optimized by an ordinary artisan skilled in the art in order to achieved desired properties during the optimization phase performed under routine experimentation during development. Additionally, the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, maintaining a range of 5 to 40% of a dimension of the first layer located on a vertical line from the center of gravity of a surface on one end side in the stacking direction of a dental zirconia blank body in which the first layer is located to a surface on the other end side opposite to the surface on the one end side, and the difference in BET specific surface area of the ceramic powder constituting the highly transmissive ceramic and the ceramic powder constituting the low transmissive ceramic is in the range of 2 m2/g and the difference in average primary particle size is in the range of 20 nm would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Further to that, In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.

Regarding claims 12 and 13, Volkl teaches to achieve desired optical, such, as the color, translucency, and fluorescence characteristics by optimizing the composition (para. [0129]). Volkl also teaches that one layer has a higher translucency and/or a lower fluorescence than other layer (which means that the one layer is highly transparent and the other layer is less transparent) because of the composition.  Therefore, it is evident that the transparency or the chromaticities are parameters which are dependent on the layer structure and the composition of the different layers. This is also evident from Volkl’s teaching, where the (chromaticity) color tone (chromaticity) is investigated on the basis of the number of layers and the composition of these layers. Therefore, it would be obvious to a person of ordinary skill in the art that transparency and color tone would be optimized and adapted to the requirements when number of layers and compositions are accordingly varied. Therefore, it would have been obvious that the chromaticities would be optimized and claimed relationships would be satisfied. Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Additionally, while In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742